       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
DOMINIC OLIVEIRA,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:15-cv-10603-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )
                                     )
ROCKY L. HAWORTH,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:20-cv-11584-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )

 PLAINTIFFS’ ASSENTED-TO MOTION FOR FINAL SETTLEMENT APPROVAL
              AND MEMORANDUM IN SUPPORT THEREOF

      After more than five years of litigation, including appeals to the First Circuit and

the United States Supreme Court, the parties have reached a comprehensive settlement

that affords substantial recovery to over 40,000 class members, including significant

monetary and non-monetary relief. As of the date of the filing of this motion, 14,689

valid claim forms have been submitted, 54 individuals have requested exclusion from

the settlement, and only one class member has filed an objection. Based on the claim

forms filed to date, after distribution of $100 minimum payments and amounts from


                                            1
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 2 of 37




non-reversionary and reversionary funds, over 73% of the settlement fund is being

distributed to class members. As set forth below in detail, the settlement is fair,

reasonable, and adequate and should be approved.

       Plaintiffs request that this Court grant final approval of the class action

settlement in this case. Specifically, Plaintiffs request that the Court:

       1.     Certify the following Settlement Class pursuant to Federal Rule of Civil

Procedure 23(b)(3) and 29 U.S.C. § 216(b): All individuals who have attended training

to become truck drivers for Prime and/or have driven for Prime either as employee

drivers or as independent contractor drivers who have leased their trucks through

Prime at any time from October 2, 2012, to May 8, 2020, and all individuals who have

otherwise attended training in Missouri to become truck drivers for Defendant New

Prime, Inc. at any time from March 4, 2010, to May 8, 2020, except for the named

plaintiffs in Montgomery v. New Prime, Inc., Civil Action No. 8:17-cv-00321 (C.D. Cal.);

       2.     Hold that the settlement is fair, reasonable, and adequate;

       3.     Hold that the notice provided to Settlement Class Members was the best

notice practicable and fully satisfied the requirements of the Federal Rules of Civil

Procedure, due process, and any other applicable laws;

       4.     Approve the proposed distribution of settlement funds as set forth herein;

       5.     Overrule the objection filed at Docket No. 273, and deny the “Motion to

Appeal,” and the related “Request for Waiver of Mandatory Fee Reduction,” and

motion to proceed in forma pauperis filed at Docket Nos. 274 and 275;




                                              2
         Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 3 of 37




        6.      Grant Class Counsel’s petition for attorneys’ fees and costs (see ECF Dkt.

No. 272);

        7.      Approve the requested incentive awards for Plaintiff Dominic Oliveira

and Plaintiff Rocky Haworth;

        8.      Order that the payments be made in this matter pursuant to the timetable

established in the parties’ Settlement Agreement; and

        9.      Enter judgment pursuant to Federal Rule of Civil Procedure 54(b) and 29

U.S.C. § 216(b) et seq. and dismiss with prejudice all claims released as part of this

settlement.

        A proposed Final Settlement Approval Order and Judgment is attached as

Exhibit 1.

        This motion provides background about the claims, describes the notice process

and the results thereof, describes the proposed distribution of settlement funds and

other settlement benefits, and explains why the proposed settlement is fair, reasonable,

and adequate and should be approved.

                                          BACKGROUND1

I.      NOTICE PROCESS AND RESULTS

        Pursuant to the Court-approved notice process, notice was sent initially to a total

of 40,018 settlement class members by electronic mail and, if email addresses were not

valid, by first-class mail with a postage-prepaid return envelope. Declaration of



1      Plaintiffs described the background of the litigation in their motion for preliminary settlement
approval at 3-6, ECF Dkt. No. 253, and incorporate that description herein by reference.



                                                    3
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 4 of 37




Stephen L. Donaldson, ¶¶ 4-10. The settlement administrator also followed up on bad

addresses and resent notice to updated addresses. Id. Additionally, after a Prime

supervisor sent out an inaccurate Qualcomm message to all of its current drivers stating

that the email with the class notice was a scam, this Court ordered the following

additional notice in response to Plaintiffs’ emergency motion for corrective notice:

   •   A Qualcomm message from Defendant to all current drivers confirming that the
       settlement notice was legitimate and directing individuals to the settlement
       website for more information and to file a claim;

   •   A similar message to be posted on numerous Prime driver Facebook groups; and

   •   The sending of notice by first-class mail to all class members (with an official
       letter from Prime confirming the authenticity of the settlement notice).

Dkt. No. 271. This resulted in a second notice being sent by first-class mail to the 35,945

class members who had originally received notice only by email. Donaldson Decl. ¶ 7.

A reminder was sent approximately halfway through the claim period to individuals

who had not yet responded to the notice. Donaldson Decl. ¶ 8. The reminder was sent

by email to those with valid email addresses and by postcard via first-class mail for

everyone else. Id.

       A settlement website, www.PrimeTruckingSettlement.com, was created by the

settlement administrator, which contained copies of the notice and claim form in

English and Spanish, a claim form that could be submitted online using an electronic

signature, other important Court documents, and contact information for the settlement

administrator. As of December 29, 2020, the website had received 25,106 unique visitors

and 97,453 pageviews. Donaldson Decl. ¶¶ 11-12.




                                             4
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 5 of 37




      Overall, notice reached 37,230 out of the 40,018 class members (either by

electronic mail or by first-class mail or both). Donaldson Decl. ¶¶ 5-10. Accordingly,

less than 7% (2,788) of class members did not receive the notice sent to them by

electronic mail or first-class mail. Moreover, many class members received notice by

both electronic mail and first-class mail. Additionally, even for those individuals who

did not receive notice directly, they may have received notice through the Facebook

group messages that were posted on numerous Facebook groups with thousands of

members. Schwab Aff. ¶¶ 2-3.

      As of the filing of this motion, the results of the notice process are as follows:

 Category                               Number

 Valid Claim Forms                          14,689

 Claim Forms Still Being Processed           2,073

 Requests for Exclusion                          54

 Objections                                       1


Schwab Aff. ¶ 4.

II.   ADDITIONAL NOTICE AND CLAIM PROCESS FOR NEWLY
      DISCOVERED D SEAT ORIENTATION CLASS MEMBERS

      As explained in more detail in Plaintiffs’ Assented-To Motion for Supplemental

Notice to Certain Individuals in Settlement Class and for Preliminary Settlement

Approval for New Orientation Group, filed today, Defendant recently informed

Plaintiffs’ counsel that they had discovered 5,994 who are part of the orientation class

but for whom Defendants inadvertently did not originally provide D seat orientation



                                             5
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 6 of 37




data. Out of those 5,994 individuals, 4,752 individuals already received notice and an

opportunity to participate in the settlement (because they were part of the class as to

one or more of the other claims). To date, 1,995 of the 4,752 individuals submitted

claim forms and are participating in the settlement. They will receive shares as part of

the orientation fund based on the newly discovered information about their attendance

at D seat orientation. Five individuals from this group have submitted requests for

exclusion. 2,752 of the 4,752 individuals did not originally submit claim forms or

request exclusion. And 1,242 of the 5,994 newly discovered orientation class members

have not yet received any notice about the settlement.

       In Plaintiffs’ Assented-To Motion for Supplemental Notice to Certain Individuals

in Settlement Class and for Preliminary Settlement Approval for New Orientation

Group, Plaintiffs request: (1) an additional round of notice to be sent (with another

opportunity to claim) to the approximately 2,752 individuals who received notice but

were later determined to be part of the orientation class and therefore received notices

with lower than accurate minimum amounts to give them another opportunity to claim

as part of this settlement; and (2) preliminary approval and notice to go out to 1,242

individuals who should have been included in the original class but were not (to receive

settlement shares, if they claim, proportional to what they would have received if they

were part of the original class).




                                            6
           Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 7 of 37




III.       SETTLEMENT TERMS AND PROPOSED DISTRIBUTION

           A.       Distribution of monetary amounts

           The total settlement fund is up to $28,000,000, of which $14,000,000 is non-

reversionary, meaning it will all be distributed, and $14,000,000 is to be distributed only

to the extent that it is claimed. Per the Settlement terms, the following allocation has

been made among the various claims in the case:

       •   Orientation fund: $7,000,0000 in non-reversionary funds to resolve the claims
           relating to unpaid orientation;

       •   B/C seat driving fund: $3,500,000 in non-reversionary funds and $5,000,000 in
           claims-made funds to resolve the claims relating to B seat or C seat driving;

       •   A seat driving fund: $3,500,000 in non-reversionary funds and $5,000,000 in
           claims-made funds to resolve the claims relating to employee A seat (post
           final/upgrade orientation) driving; and

       •   Independent contractor driving fund: $4,000,000 in claims-made funds to
           resolve the claims relating to independent contractor driving (i.e., driving while
           classified as an independent contractor).

           Additionally, per the terms of the Settlement Agreement, the following

distributions are proposed:

                •   up to 33% of the total settlement fund as attorneys’ fees to Plaintiffs’
                    counsel (up to $9,240,000 total);

                •   incentive awards of up to $50,000 for named plaintiff Dominic Oliveira
                    and up to $25,000 for Rocky Haworth, the named plaintiff in the Haworth
                    case, to be drawn equally ($25,000 each) from the orientation fund, the
                    non-reversionary portion of the B/C seat driving fund, and the non-
                    reversionary portion of the A seat driving fund;

                •   reasonable litigation costs, including costs of settlement administration, of
                    up to $225,000, to be drawn half (up to $112,500) from the orientation
                    fund, 25% (up to $56,250) from the non-reversionary portion of the B/C
                    seat driving fund, and 25% (up to $56,250) from the non-reversionary
                    portion of the A seat driving fund; and


                                                   7
         Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 8 of 37




            •   a fund of up to $200,000 to resolve disputes and pay reasonable late claims
                to be drawn 25% (up to $50,000) from the claims-made portion of the B/C
                seat driving fund, 25% (up to $50,000) from the non-reversionary portion
                of the A seat driving fund, and 50% (up to $100,000) from the independent
                contractor driving fund.

If the Court were to reduce any amounts proposed for attorneys’ fees, incentive awards,

litigation costs, or the dispute fund, those amounts would be distributed to class

members to the extent that they come from non-reversionary funds and would revert to

Defendant to the extent that they come from claims-made funds.

       B.       Settlement distribution based on valid claims submitted to date

       Plaintiffs set forth herein the amounts to be distributed to class members based

on the current status of claims,2 after calculation of $100 minimum payments for all

class members, distribution of claimed funds, and redistribution of unclaimed funds

from the non-reversionary funds. There are two outstanding groups of potential

claimants: (1) there are 2,073 individuals whose claim forms are still being processed;

and (2) per Plaintiffs’ Assented-To Motion for Supplemental Notice to Certain

Individuals in Settlement Class and for Preliminary Settlement Approval for New

Orientation Group, Plaintiffs propose that approximately 2,752 individuals receive

another opportunity to claim as part of the settlement. There may be some additional

valid claims through the deficiency resolution process and/or through the

supplemental notice process which may slightly change the amounts set forth below.

However, Plaintiffs expect that any changes to class members’ monetary amounts will



2        The parties have agreed to include in the settlement distribution all individuals who submitted
valid claims through January 4, 2021. This includes approximately 93 claims that came in after the claim
deadline. Schwab Aff. ¶ 5.


                                                    8
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 9 of 37




be de minimis, because only a small fraction of the deficient claims are likely to be valid

(the vast majority are, on their face, submitted by people who are not part of the class)

and because it is likely that only a small percentage of the supplemental notice group

will submit claims (as they have all already had and declined the opportunity to claim).

Plaintiffs estimate that, at most, the additional claims that come in through these

outstanding processes would result in a 5% downward adjustment of class members’

settlement shares. Schwab Aff. ¶¶ 6-8.

       With that caveat, based on currently available information about valid claims, the

amounts to class members are to be distributed as follows:

       $100 minimum payments ($50 for class members who participated in the

Montgomery case settlement): These amounts will be sent to all individuals who have

not excluded themselves from the settlement. The amounts come out of the non-

reversionary funds, in proportion to class members’ participation in the orientation

claims, the B/C seat claims, and the A seat claims. The total amount to be distributed in

$100/$50 minimum payments is $3,951,500. Schwab Aff. ¶ 9.

       Orientation fund: Individuals are to receive shares from the orientation fund

based on an agreed-upon formula, proportional to class members’ attendance at

orientation and weighing orientation attendance based on the strength of the applicable

claims. Specifically, individuals have been given orientation shares as follows: 3 shares

for attending D seat orientation in Missouri since 2012; 2 shares for attending D seat

orientation outside of Missouri since March 2012; and 1 share for D seat orientation

attended in Missouri before March 2012; 1 share for individuals who have worked as A




                                             9
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 10 of 37




seat drivers or independent contractor drivers (and who therefore attended orientation

in connection therewith); and 1.25 shares for individuals who have worked as both A

seat drivers and independent contractor drivers.3

        After redistribution of unclaimed funds, based on the total valid claim forms

submitted to date, the total amount being distributed to claiming class members from

the orientation fund (other than amounts from $100 minimums) is $2,282,504. The

amount class members will receive per each orientation share is $61.27. On average,

claiming class members are receiving $155.39 for their orientation claims. This is a

reasonable amount per share and on average. These claims relate to non-payment of

minimum wage for orientation time. At $7.25 per hour, each orientation share

compensates individuals for approximately 8.5 hours of unpaid orientation time. On

average, class members are receiving compensation equal to minimum wage for

approximately 21.5 hours of orientation time. These amounts are reasonable

compensation for the orientation claims. Schwab Aff. ¶ 11.

        B and C seat driving funds: Individuals’ shares from the B and C seat driving

funds shall be distributed proportional to each individual’s total number of weeks

worked as a B and/or C seat driver multiplied by the number of miles driven as a B

and/or C seat driver and divided by gross earnings while employed as a B and/or C




3       The relative shares are based on Plaintiffs’ counsel’s reasonable assessment of the relative
strengths and risks of the orientation claims. D seat orientation was longer than A seat/independent
contractor orientation and was totally unpaid; Missouri claims since March 2012 could be brought under
Missouri law, which has a higher minimum wage than the FLSA for some of the applicable years and for
which Plaintiffs could seek Rule 23 class certification; and the pre-March 2012 unpaid orientation claims
are Missouri common law claims only. Schwab Aff. ¶ 10.



                                                   10
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 11 of 37




seat driver. This formula takes into account length of employment as a B and/or C seat

driver, miles driven/hours worked, and wages earned. Schwab Aff. ¶ 12.

        After redistribution of unclaimed funds, based on the total valid claim forms to

date, the total amount being distributed to claiming class members from the B and C

seat driving funds is $2,571,930. On average, class members are receiving $245.60 for

just their B and C seat driving claims (not including $100 minimum payments). Class

members are receiving an average of approximately $12 per week for these claims. In

light of the fact that drivers were compensated for B/C seat driving and many weeks

they were compensated in excess of the minimum wage, and in light of the fact that

individuals often only worked as B/C seat drivers for a short period of time, the

amounts afforded to class member from the B/C seat funds is reasonable. Schwab Aff.

¶ 13.

        A seat driving funds: Individuals’ shares from the A seat driving funds shall be

distributed proportional to each individual’s total number of weeks worked as an A

seat employee driver multiplied by the number of miles driven as an A seat driver and

divided by gross earnings while employed as an A seat driver. This formula takes into

account length of employment as an A seat driver, miles driven/hours worked, and

wages earned. Schwab Aff. ¶ 14.

        After redistribution of unclaimed funds, based on the total valid claim forms to

date, the total amount being distributed to claiming class members from the A seat

driving funds is $3,403,624.61. On average, class members are receiving $512.52 for

their A seat driving claims (not including $100 minimum payments). In light of the fact




                                            11
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 12 of 37




that drivers were compensated for A seat driving and many weeks they were

compensated in excess of the minimum wage, the amounts afforded to class member

from the A seat funds is reasonable. Schwab Aff. ¶ 15.

      Independent contractor driving fund: Individuals’ shares from the independent

contractor driving fund shall be distributed proportional to each individual’s total

number of weeks worked as an independent contractor driver multiplied by the

number of miles driven as an independent contractor driver and divided by 65% of

gross earnings while employed as an independent contractor driver. This formula takes

into account length of employment as an independent contractor driver, miles

driven/hours worked, wages earned, and allegedly unlawful deductions taken from

pay. Schwab Aff. ¶ 16.

      Based on the total valid claim forms to date, the total amount being distributed to

claiming class members from the independent contractor driving fund is $1,200,847.51.

On average, class members are receiving $164.18 for their independent contractor

driving claims (not including $100 minimum payments). Independent contractor

drivers often earned higher rates of pay than employee drivers, meaning that they

would have received at least minimum wage for all hours worked more frequently than

A seat drivers. Additionally, there were additional legal hurdles for this claim, namely

proving that the drivers had been misclassified as independent contractors (using the

FLSA’s multi-factor test for employee classification). In light of these issues, the amount

of the settlement is reasonable from the independent contractor fund. Schwab Aff. ¶ 17.




                                            12
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 13 of 37




      Total settlement funds: Defendant agreed to pay up to $28,000,000 in settlement

of this case. In light of the significant portion of the settlement funds that have been

claimed by the class members, assuming the Court finally approves the settlement,

including the allocations to the class, the requested attorneys’ fees, incentive awards,

and settlement administration costs, Defendant will be paying more than $22,500,000

out of this total amount. Schwab Aff. ¶ 18.

      Of the $18,460,000 in settlement funds available to the class, a substantial portion

has been claimed by the class members. Based on the total valid claim forms to date,

the total amount of funds to be distributed to class members (from all of the categories

discussed above) is $13,410,406.13.   This means that 73% of the funds available for the

class are being allocated. Schwab Aff. ¶ 19.

      Moreover, the funds being received by class members are significant. No

claiming class member is receiving less than $100 (except for a handful of class

members who also received settlement funds from the Montgomery settlement and

therefore are receiving 50% shares from this settlement per the parties’ agreement). The

average total amount to be distributed to claiming class members is $742.70. 9,268 out

of the 14,689 claiming class members are receiving over $500, and 2,493 claiming class

members are receiving over $1,000. 587 claiming class members are receiving over

$2,000. Schwab Aff. ¶ 20. This is significant recovery for minimum wage claims (which

seek to recover only $7.25 per unpaid hour in single damages).




                                              13
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 14 of 37




        C.      Non-monetary relief

        In addition to these monetary amounts, members of the class/collective are

receiving significant non-monetary relief. Specifically, Prime has agreed to a release of

claims that it alleges that employee drivers owe to Prime and has agreed not to seek

those disputed monies from the drivers in post-employment collection efforts

(including both internal collection efforts, wage deductions, and collection efforts by

third-party collection companies).4 Prime has agreed to discontinue these collections as

to all monies that Prime asserts are owed to it by employee drivers in the

class/collective, regardless of whether or not they submit claim forms to participate in

the settlement. The total number of class members who will be affected by this relief

(i.e., the total number of class members who have not worked as independent contractor

drivers and are therefore automatically entitled to this relief regardless of whether they

submit claim forms) is 22,115. Schwab Aff. ¶ 21.

        Prime has also agreed to this relief – a release of monies that it asserts are owed—

as to independent contractor drivers who have submitted valid claim forms. The total

number of independent contractor drivers who have claimed as part of this settlement)

is 7,314.5 Schwab Aff. ¶ 22.



4       To be clear, Plaintiffs dispute Prime’s entitlement to these monies in the first place and the
validity of any collection efforts, and they also dispute the amount of any monies owed.

5       The parties’ Settlement Agreement provided that this release of monies as to independent
contractor drivers was contingent upon the independent contractor drivers not having destroyed,
damaged, or stolen Prime’s property. The parties developed a detailed process for dealing with such
issues. However, Prime has not challenged the release as to any independent contractor driver who
submitted a claim form through December 6, 2020. It has until January 12, 2021 to invoke the process for
the group of individuals whose claim forms were provided on December 29, 2020 (approximately 1,530
claims), should it choose to do so. Schwab Aff. ¶ 23.


                                                     14
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 15 of 37




       Moreover, for all individuals for whom Prime has agreed to release entitlement

to monies (described above), Prime has also agreed to the following upon final approval

of the settlement:

   •   Prime will use its best efforts to request that the national credit reporting
       agencies (Experian, Equifax and TransUnion delete any reporting of the trade
       line(s) with respect to the drivers’ accounts with Prime in connection with the
       purported debts released;

   •   If a driver requests by letter to HireRight that records of a default to Prime
       and/or related entities be corrected in accordance with the release of Prime’s
       entitlement to monies, and to the fullest extent permitted by law, Prime agrees to
       provide a timely letter to HireRight with a copy to the requesting driver that any
       defaults owing to Prime and/or related entities have been rescinded by mutual
       agreement; and

   •   Prime and related entities shall give no new or additional negative references to
       any driver for having allegedly defaulted on any amounts released.

       The release of provides significant benefit to 29,429 class members, because they

no longer have to make payments on any such disputed amounts and will no longer be

subject to collection efforts and/or negative credit reporting relating to the same.

Schwab Aff. ¶¶ 21-22. The additional relief to which Prime has agreed, described

above, allows class members to improve their credit ratings and removes impediments

to future job opportunities in the trucking industry. The potential benefits of this non-

monetary relief are significant.

       D.    Schedule for payments

       Settlement payments shall be made by check within thirty days after final

approval of the settlement (including exhaustion of appeals, if any). In other words,

assuming that the Court approves the settlement soon and there is no appeal, payments

are expected to issue to class members in approximately mid-March 2021. Individuals



                                            15
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 16 of 37




shall have 180 days to deposit or cash checks from the settlement. After the expiration

of the checks, the Settlement Administrator shall deliver any uncashed or uncollected

but claimed funds to the appropriate state Unclaimed Property Division. Reversionary

funds not allocated to claiming Class Members shall be returned to Defendant.

       E.       Releases of claims.

       As part of the settlement (and subject to its approval by the Courts), Dominic

Oliveira, Rocky Haworth, and Defendant will execute general, mutual releases in favor

of each other. All class and collective members shall release state and federal unpaid

wage claims, contract and quasi-contract claims, and any other claims related to unpaid

wages or compensation that were or could have been brought in the Oliveira and/or

Haworth cases to the fullest extent allowed by law. All persons who opt out of the

settlement will not release any claims. The notice to class/collective members informs

them that, unless they opt out, they are subject to a release of state and federal unpaid

wage claims, contract and quasi-contract claims, and any other claims related to unpaid

wages or compensation that were or could have been brought in the Oliveira and/or

Haworth cases to the fullest extent allowed by law. The notice also separately informs

class/collective members that individuals who opt out will not be bound by the release.

As part of the notice and claim form, collective/class members are reminded again of

their release of claims. As to those who receive only the $100 minimum payment,

checks issued pursuant to this settlement agreement will further contain the language of

this release.




                                            16
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 17 of 37




                                       ARGUMENT

I.     THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE.

       A.     The Court should certify the proposed settlement class/collective
              pursuant to Federal Rule of Civil Procedure 23(b)(3) and 29 U.S.C. §
              216(b).

       For settlement purposes, and as required by Rule 23(e), the proposed settlement

class/collective meets the requirements of Rule 23(a) and Rule 23(b)(3) for certification.

Plaintiffs incorporate by reference their motion for class and collective action

certification and reply brief in support of the motion, ECF Dkt. Nos. 198, 199, 216, which

explain in detail why the proposed class/collective meets the requirements for

certification. Significantly, the settlement class/collective is substantially similar to the

class and collective for which Plaintiffs originally sought certification. Specifically,

Plaintiffs sought FLSA collective certification of the following collective: “All

individuals who have attended training to become truck drivers for Prime and/or have

driven for Prime either as employee drivers or as independent contractor drivers who

have leased their trucks through Prime at any time since October 2, 2012.” ECF Dkt.

No. 198 at 1. They sought Rule 23 certification of the following class: “All individuals

who have attended training in Missouri to become truck drivers for Prime at any time

since March 4, 2010.” Id.

       The individuals in the proposed class/collective are similarly situated workers

who have suffered the same alleged violation of their wage rights, namely the failure to

pay workers at least minimum wage for all hours worked. Moreover, the class is

numerous, comprised of over 40,000 individuals. Notably, this Court has already




                                              17
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 18 of 37




granted class and collective certification on nearly identical claims. In Montoya v. CRST

Expedited, Inc., the Court granted class and collective certification on claims for unpaid

orientation and failure to pay truck drivers at least minimum wage for driving time

(because of the mileage-based pay system, allegedly unlawful deductions from wages,

and failure to compensate drivers for time in the sleeper berth in excess of eight hours

per day). 311 F. Supp. 3d 411 (D. Mass. 2018). Also, significantly, the Haworth court

has already granted conditional FLSA certification for some of the claims in this case,

holding that individuals who had driven for Prime as B and C seat drivers were

similarly situated with respect to their claims that they were not properly compensated

for all hours worked under the FLSA. Haworth v. New Prime, Inc., 448 F. Supp. 3d

1060 (W.D. Mo. 2020).

      This Court and other courts in this District have also granted class or collective

certification in numerous unpaid wages claims on behalf of truck drivers who had been

classified as independent contractors. See, e.g., Ouadani v. Dynamex Operations E.,

LLC, No. CV 16-12036-PBS, 2019 WL 4384061, at *7 (D. Mass. Sept. 13, 2019) (granting

class certification on delivery drivers’ claims for independent contractor

misclassification and unpaid wages, because the central question is “[w]hether or not

the . . . Drivers were properly classified as independent contractors rather than

employees,” and Plaintiffs’ evidence about common policies and practices suffices to

ensure that this determination may be made on a classwide basis); Romero v. Clean

Harbors Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 156 (D. Mass. 2019) (granting

FLSA classification based on the plaintiffs’ allegations that: “Clean Harbors directed his




                                            18
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 19 of 37




rate of pay; he reported directly to Clean Harbors, which coordinated his work and set

his schedule; Clean Harbors dictated his work locations; he was required to follow

Clean Harbors’ policies and procedures; and Clean Harbors prohibited him from

working for other employers or subcontracting his work for Clean Harbors”); DaSilva v.

Border Transfer of MA, Inc., 296 F. Supp. 3d 389, 400 (D. Mass. 2017) (“Examining the

standard terms [of the contract] to determine the extent of Border Transfer’s contractual

control is an exercise that appears to lead to common answers.”); Vargas v. Spirit

Delivery & Distribution Services, Inc., 245 F. Supp. 3d 268, 282 (D. Mass. 2017)

(common issues predominated in independent contractor misclassification claim on

behalf of delivery drivers, where “answers to [] inquiries [about liability] should be

readily ascertainable through a common source—Spirit’s corporate records”).

       For the reasons set forth in Plaintiffs’ motion for class certification and reply brief

in support of the motion, and as held in the cases cited above, this case is appropriately

certified as a class and collective action for settlement purposes.

       B.     The notice process was fair, reasonable, and adequate.

       The notice process was fair, reasonable, and adequate, as notice was sent by

email and/or first-class mail, with many class members receiving notice by both email

and mail, and with a reminder notice. Class members were also able to view the

settlement terms on the settlement website, and they were able to submit claim forms

electronically or by mail, fax, or email. This notice and method for submission of claim

forms was unquestionably reasonable and the best practicable, particularly for a




                                             19
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 20 of 37




population of truck drivers who are often away from home but usually have frequent

access to email.

      Courts routinely approve notice dissemination plans similar to this one. See

Romero v. Clean Harbors Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 163 (D. Mass.

2019) (“[T]he Court agrees with Romero that email notice is appropriate in this case

because it is likely to be more effective than alternative methods.”); Graham v. Hall’s S.

Kitchens, LLC, No. 2:18-CV-02621-RMG, 2018 WL 6177971, at *2 (D.S.C. Nov. 27, 2018)

(“[T]he Court finds that notice via email is appropriate in today’s mobile society.”); see

also In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., 2017 WL 5710424, at *1

(D. Mass. Nov. 27, 2017) (approving notice to individual class members by first-class

mail plus posting notice on settlement website); In re Asacol Antitrust Litig., 2017 WL

4118967, at *3-4 (D. Mass. Sept. 14, 2017) (same).

      The notice reached more than 93% of all class members by email and/or first-

class mail, which is well within the undeliverable rate that courts have deemed

acceptable. See, e.g., Ebner v. Merchants & Med. Credit Corp., No. CV 14-06882, 2017

WL 1079966, at *4 (E.D. Pa. Mar. 22, 2017) (notice satisfied Rule 23 where there was “a

91.8 percent penetration rate”); Bowman v. Art Van Furniture, Inc., No. 17-11630, 2018

WL 6445389, at *3 (E.D. Mich. Dec. 10, 2018) (same, where “[t]he Notice reached over

90% of the class”); see also Brown v. Colegio de Abogados de Puerto Rico (D.P.R. Feb.

28, 2011) (“[T]he fact that around 9.5% of the Class Action Notices have been returned

as undeliverable is not unexpected and does not warrant extending the opt-out

deadline. In fact, larger percentages of undeliverable notices have resulted




                                            20
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 21 of 37




in notice procedures being approved.”). Moreover, many of those individuals may

have received notice through another source, such as the Facebook groups on which a

message from Prime directing drivers to the settlement website was posted and/or

visiting the settlement website directly.

       C.     The settlement allocation formula is fair, reasonable, and adequate.

       Plaintiffs’ proposed allocation formula is fair, reasonable, and adequate in that it

takes into account each individual’s potential damages from the case and allocates the

settlement monies accordingly. Courts routinely hold that such formulas are fair,

reasonable, and adequate. Indeed, a distribution formula that reimburses class

members based on the type and extent of their injuries is presumptively reasonable.

See, e.g., Sullivan v. DB Investments, Inc., 667 F.3d 273, 328 (3d Cir. 2011) (“Courts

generally consider plans of allocation that reimburse class members based on the type

and extent of their injuries to be reasonable”) (citations omitted); Walsh v. Popular, Inc.,

839 F. Supp. 2d 476, 482 (D.P.R. 2012) (approving methodology for calculating shares

from class settlement based on “each class member’s losses relative to those of

the class as a whole”); Hochstadt v. Bos. Sci. Corp., 708 F. Supp. 2d 95, 110 (D. Mass.

2010) (holding that plan of allocation was reasonable because it was based on class

members’ losses); In re Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1045 (N.D.

Cal. 2008) (“It is reasonable to allocate the settlement funds to class members based on

the extent of their injuries”); In re Citric Acid Antitrust Litigation, 145 F. Supp. 2d 1152,

1154 (N.D. Cal. 2001) (allocation plan that “reimburses class members based on the type

and extent of their injuries is generally reasonable”).




                                             21
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 22 of 37




       As discussed above, this settlement is providing significant monetary relief to a

large number of individuals. To date, there are 14,689 individuals who have submitted

valid claims to participate in the settlement. The total amount to be distributed to class

members (including $100 minimum payments and amounts to claiming class members)

is $13,410,406.13, which constitutes 73% of the potential available settlement funds.

Claiming class members are receiving an average of almost $750 from the settlement

with thousands of class members receiving over $1,000 from the settlement.

       Moreover, as discussed in more detail in the Background, Section III.A, supra, the

recovery for class members is tied to their claims. Class members are receiving

compensation for unpaid orientation—with amounts based on how much orientation

they attended and the relative strength of their claims. Class members are also

receiving additional amounts based on weeks worked and miles driven as B/C seat

trainee drivers, A seat employee drivers, and independent contractor drivers.

       In addition, 29,429 class members are receiving non-monetary relief which will

provide them with significant benefits, including improved credit, potentially greater

access to employment opportunities in the trucking industry, etc. It is well settled that

“injunctive relief is properly considered as part of a court’s analysis of whether a

settlement is fair, reasonable, and adequate.” Swinton v. SquareTrade, Inc., 454 F. Supp.

3d 848, 862 (S.D. Iowa 2020) (collecting cases). Here, the fairness of the settlement is

augmented by the non-monetary relief. Significantly, in issuing an injunction last year

against another trucking company engaging in similar conduct, this Court observed:

“Affidavits by former drivers discuss how their tuition debt has negatively affected




                                             22
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 23 of 37




their credit scores and ability to secure loans and how CRST’s enforcement of the non-

competition clause pending repayment of the debt has prevented them from obtaining

employment. These harms to class members are immediate and ongoing and carry

particular weight during the present period of national economic strain.” Montoya v.

CRST Expedited, Inc., No. CV 16-10095-PBS, 2020 WL 2850235, at *1 (D. Mass. June 2,

2020). The Court went on to hold that, “to the extent CRST’s debt collection practices

hinder class members’ efforts to obtain alternate employment within the industry, the

public has a strong interest in facilitating the full employment of trained truck drivers

during the present public health crisis.” Id. As in CRST, it provides substantial benefit

for drivers to be relieved of monetary repayment obligations to Prime, to have their

credit improved, and potentially to have access to more jobs in the trucking industry, all

of which are effectuated by the non-monetary relief in this settlement. This is another

reason that the settlement is fair, reasonable, and adequate and should be approved.

       D.     The one objection does not warrant non-approval of the settlement.

       One pro se objection has been filed. The objector stated that her reason for

objecting was that “I think I deserve more money.” Objection, ECF Dkt. No. 274. She

went on to explain that: (1) she was terminated without any reason or explanation; and

(2) after she was terminated, she was billed $4,774.50, and “there is difficulties

sometimes for Truck Drivers to be hired to drive for trucking companies if they owe

money to other trucking companies.” Id. She further stated that she did not intend to

appear at the final fairness hearing. ECF Dkt. No. 273 at 2.




                                             23
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 24 of 37




       For several reasons, the Court should approve the settlement despite this

objection, and in light of the objection, since it does provide the Court with an

opportunity to evaluate the relief afforded to the Class. First, substantively, the

objection does not actually raise issues with this settlement or the monetary relief paid

to the Class members, since the objection applies to “only to the objector.” See Fed. R.

Civ. P. 23(e)(5)(A). The objector complains about being terminated, in September 2016,

without a reason. See ECF Dkt. Nos. 273 and 274. However, this case does not purport

to settle potential claims relating to wrongful terminations, only wage claims, and thus

the objector’s rights to pursue that potential wrongful termination claim are not affected

by the settlement, and are the same as they existed in September 2016, when she was

terminated. Second, the objector notes that she was billed $4,774.50 after her

termination and that such debts can make it difficult to get another job. Significantly,

this settlement does afford the objector relief from this debt and from the potential

obstacle to being hired by another trucking company. As discussed in the Background

section, supra, Prime has agreed to release entitlement to monies for employee drivers

as part of this settlement, and that includes a release of the $4,774.50 for this objector.

Schwab Aff. ¶ 24. Moreover, the other non-monetary relief relating to Prime agreeing

to correct information about a default to Prime and agreeing not to give negative

employment references resolves the concern of the objector about the difficulties in

being “hired to drive for trucking companies if they owe money to other trucking

companies.” ECF Dkt. No. 274.




                                              24
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 25 of 37




       Third, the amount the objector is receiving from the settlement is reasonable, as it

is tied to her claims in this case—explicitly those relating to attending unpaid

orientation—and seeking minimum wage for time attending that orientation. While the

settlement does not include amounts for the objector’s alleged wrongful termination,

again, the objector retains whatever rights to bring such claims as she originally had, as

this settlement does not preclude or release such claims. For the reasons set forth in

Section I.C, supra, the amounts afforded to class members are fair, reasonable, and

adequate and tied to their claims in this litigation.

       Finally, only one objection was received out of a class of over 40,000 individuals,

which further weighs in favor of approval. See, e.g., In re Prudential Ins. Co. of Am.

SGLI/VGLI Contract Litig., No. 3:10-CV-30163-MAP, 2014 WL 6968424, at *4 (D. Mass.

Dec. 9, 2014) (overruling objections from eleven out of 67,027 class members, “which

represent the personal views of a de minimis number of Settlement Class Members”);

Cullen v. Whitman Med. Corp., 197 F.R.D. 136, 144 (E.D. Pa. 2000) (“[T]he reaction of

the class to the proposed settlement was overwhelmingly positive. Out of over 5,250

persons who received notice of the settlement, . . . there was only one objector. His

objection related to his desire for a higher award because of severe hardship allegedly

experienced that he attributed to defendant.”; settlement approved).




                                             25
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 26 of 37




       E.      The objector’s “Motion to Appeal” and “Request for Waiver of
               Mandatory Fee Reduction” should be denied.

       In addition to her objection, the pro se objector also filed a “Motion to Appeal” at

Docket No. 274, which states that “My reason why I’m appeal or objecting to the

minimum settlement payment … for myself if the Court approves the Class Action

Settlement on January 13, 2021, is I think that I deserve more money.” Although this

“Motion to Appeal “ appears to be part of her objection, the objector has also filed a

“Request for Waiver of Mandatory Fee Reduction” which has been docketed Docket

No. 275. In this filing, the objector states she is “appealing because I would appreciate

receiving more money from the court cases.”

       For the reasons set forth above, the Court should deny the “Motion to Appeal”

(Dkt. 275) to the extent the Court construes it as part of the objection to the settlement.

To the extent that the Court construes the Motion to Appeal to seek some other relief

pursuant to Fed. R. Civ. P. 23(e) or (f), or an appeal of the final order and judgment

approving the settlement, that relief is premature since there has not been a final order

or judgment approving the settlement.6

       F.      All elements for class settlement approval have been met here.

        It is well-established that courts prefer settlements of lawsuits over continued

litigation. See, e.g., In re: Google Inc. Cookie Placement Consumer Privacy Litig., 934




6
        To the extent that the Court construes the “Motion to Appeal” and the “Request for Waiver of
Mandatory Fee Reduction” as a request to proceed in forma pauperis on an appeal pursuant to Federal
Rule of Appellate Procedure 24(a)(1), and 28 U.S.C. § 1915, the Court should deny the Motion pursuant to
Fed. R. App. P. 24(a)(2) and (4) and 28 U.S.C. § 1915(a)(1) and (3) again because any appeal and related
motion to proceed in forma pauperis are premature.



                                                  26
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 27 of 37




F.3d 316, 326 (3d Cir. 2019) (“[W]e favor the parties reaching an amicable agreement

and avoiding protracted litigation.”). “A settlement is presumed to be reasonable when

it is achieved by arm’s length negotiations conducted by experienced counsel.” Nat’l

Ass’n of Deaf, 2020 WL 1495903, at *4. Moreover, when the following “procedural

guidelines have been followed,” there is a “presumption that the settlement is within

the range of reasonableness”: “‘(1) the negotiations occurred at arm’s length; (2) there

was sufficient discovery; (3) the proponents of the settlement are experienced in similar

litigation; and (4) only a small fraction of the class objected.’” In re M3 Power Razor

System Marketing & Sales Practice Litig., 270 F.R.D. 45, 62-63 (D. Mass. 2010) (quoting

In re Lupron Mktg. and Sales Prac. Litig., 345 F. Supp. 2d 135, 137 (D. Mass. 2004)).

       Each of these elements is satisfied here. First, the proposed settlement resulted

from extensive arms’ length negotiations that occurred over the course of several

months, and which included extensive data production and analysis and a full-day

mediation and numerous follow-up conversations facilitated by an experienced

mediator.7 Second, substantial litigation and discovery has taken place, as described in

detail in the Background section of Plaintiffs’ motion for preliminary settlement

approval, ECF Dkt. No. 253, at 3-6. Thus, all parties were familiar with the factual

record underlying the claims in this case. Third, the parties’ attorneys are experienced

in this type of litigation, as described extensively in Plaintiffs’ motion for preliminary




7      The parties in Haworth also engaged in another full-day mediation with a different experienced
mediator, although that did not result in settlement.



                                                  27
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 28 of 37




settlement approval, id. at 23-25, and Plaintiffs’ Preliminary Petition for Attorneys’ Fees

and Costs, ECF Dkt. No. 272, both of which Plaintiffs incorporate herein by reference.

       Fourth, “only a small fraction of the class objected.” Indeed, there has been one

objection in a class of over 40,000. As discussed in Section I.D, supra, this objection does

not raise issues that render this settlement anything other than fair, reasonable, and

adequate. Moreover, in light of the one objector comprising approximately 0.0025% of

the class, this factor is more than satisfied.

       For the reasons set forth above, the settlement is fair, reasonable, and adequate,

and should be approved.

II.    THE PROPOSED INCENTIVE AWARDS ARE FAIR AND REASONABLE.

       Plaintiffs request that the Court approve an incentive award of $50,000 for

named plaintiff Dominic Oliveira and $25,000 for Rocky Haworth, the named plaintiff

in the Haworth case. These proposed incentive awards are fair and reasonable, given

that it was the named plaintiffs who not only initiated this lawsuit on behalf of their

coworkers, but who obtained this recovery. The named plaintiffs were vital to the

prosecution of this matter.

       As courts in this District have recognized, “[i]ncentive awards are an appropriate

means for encouraging individuals to undertake the responsibility of representative

lawsuits.” Carlson v. Target Enterprise, Inc., 447 F. Supp. 3d 1, 5 (D. Mass. 2020).

Indeed, “[c]ourts routinely approve incentive awards to compensate named plaintiffs

for the services they provided and the risks they incurred during the course of the class

action litigation.” Id. (internal quotation marks omitted). The factors courts consider in




                                                 28
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 29 of 37




analyzing the reasonableness of an incentive award are: “1) the risk to the class

representative in commencing suit, both financial and otherwise; 2) the notoriety and

personal difficulties encountered by the class representative; 3) the amount of time and

effort spent by the class representative; 4) the duration of the litigation and; 5) the

personal benefit (or lack thereof) enjoyed by the class representative as a result of the

litigation.” Id. (quoting Swack v. Credit Suisse First Bos., LLC, No. CIV A 02-11943-

DPW, 2006 WL 2987053, at *4 (D. Mass. Oct. 4, 2006)).

       All of these factors support the requested incentive awards. The work Mr.

Oliveira put into this case is detailed extensively in the attached Affidavit of Dominic

Oliveira and Affidavit of Andrew Schmidt, Esq. First, Mr. Oliveira endured many risks

in beginning this lawsuit, as evidenced by the fact that he was the first driver to

challenge Prime’s pay practices on this scale. He has continued to put himself at risk of

potential retaliation by others in the trucking industry (and believes he has suffered

such retaliation), as he has been the public face of this lawsuit for five years. Oliveira

Aff. ¶¶ 2-5, 26-29.

       Second, he has received notoriety for bringing the lawsuit—both good and bad.

He has appeared on two radio shows and has been interviewed and featured in

numerous newspaper and magazine articles. He has spent countless hours talking to

other truck drivers (both in person, on the phone, and on social media), to inform them

about this lawsuit and their rights relating to it. Oliveira Aff. ¶¶ 14-25.

       Third, he has spent an unprecedented amount of time and effort on the case from

the beginning through the present. He worked with the attorneys at the beginning of




                                             29
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 30 of 37




the lawsuit, explaining the pay practices at Prime and educating them about the

trucking industry. During the litigation, he participated in discovery, including

responding to written discovery and sitting for a full day deposition. He kept in regular

communication with the attorneys, receiving updates about the case and pending

motions and also weighing in on strategy and negotiation decisions. He has

communicated with hundreds of drivers about the case, likely helping to achieve the

high claim rate and ensuring that drivers knew about their rights in the case and the

settlement. Oliveira Aff. ¶¶ 6-15; Schmidt Aff. ¶¶ 4-9.

       Mr. Oliveira also immediately brought to Plaintiffs’ counsel’s attention the

inaccurate message that was sent to Prime drivers on Qualcomm, claiming that the

settlement notice email was a phishing scam. Oliveira Aff. ¶ 14. Because of his quick

action informing Plaintiffs’ counsel about this issue, Plaintiffs were able to get the issue

before the Court expeditiously in order to mitigate its negative impact on class

members submitting claims. Schwab Aff. ¶ 25; Schmidt Aff. ¶ 8. Mr. Oliveira’s role as

spokesperson and champion for the rights of workers during this case’s five-year

history was invaluable. Schmidt Aff. ¶p 4-9.

       Fourth, as to duration, this litigation has been extensive. Mr. Oliveira filed this

case in March 2015, and he has seen this case through an appeal to the First Circuit, an

appeal to the United States Supreme Court, and remand back to the District Court.

       Fifth, as to personal benefit from the settlement, Mr. Oliveira is set to receive a

monetary payment of $741.12 from the settlement (based on the current claim rate),




                                             30
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 31 of 37




which is almost exactly the average to be paid out to claiming class members, though

thousands will be getting significantly more than that. Schwab Aff. ¶ 26.

       The factors courts analyze in determining the reasonableness of a service award

are also met as to Named Plaintiff Rocky Haworth. His participation in the Haworth

matter was absolutely vital to protecting the interests of the B and C seat drivers, and

the Class as a whole. Mr. Haworth put his personal reputation on the line, in Prime’s

home state of Missouri, by filing his claims. At the time when Mr. Haworth stepped

forward, Prime was threatening to sue him for amounts he allegedly owed Prime

related to his training. Mr. Haworth risked potential counterclaims from Prime when

he stepped forward and pursued his rights under the Fair Labor Standards Act, and

Missouri Minimum Wage Law. Affidavit of Garrett M. Hodes, Esq., ¶¶ 2-7.

       Additionally, Mr. Haworth spent considerable amounts of his personal time in

the prosecution of these claims. Not only did Mr. Haworth also participate in written

discovery, a full day deposition in Iowa, an all-day mediation in Kansas City, Missouri,

but his insight, and information, were critical in helping counsel reach a successful

resolution in this matter. Mr. Haworth spent substantial amount of time

communicating with Plaintiffs’ counsel about the facts in this case which were essential

to the deposition of Prime’s corporate representative and ultimately FLSA certification.

Mr. Haworth also submitted several Declarations throughout the course of the litigation

which helped defeat Prime’s attempts to send the case to arbitration and helped obtain

certification. Throughout the entirety of the litigation, and the settlement process

(including at the Kansas City mediation, and at other times before and after), Mr.




                                            31
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 32 of 37




Haworth displayed the utmost honor and integrity and dedication to the Class. Hodes

Aff. ¶¶ 7-11. In addition, Mr. Haworth’s personal benefit from the settlement (based on

the current claim rate) will be a monetary payment of $324.58, which is quite a bit lower

than the average payment. Schwab Aff. ¶ 26. This amount is well below the average

amount to be paid out to claiming class members, also illustrating, like Mr. Oliveira,

that Mr. Haworth’s significant participation in this litigation served to benefit the

interests of the class and not merely his own personal interests.

       In addition to the fact that all of the factors typically considered by courts weigh

in favor of substantial incentive awards here, there are at least two other reasons to

approve the awards. First, the notice to class members informed them that Plaintiffs

would seek Court approval for incentive awards of up to $50,000 for Dominic Oliveira

and up to $25,000 for Rocky Haworth. No class member has objected to these incentive

awards. Schwab Aff. ¶ 27.

       Second, the incentive awards requested here are well within the range of those

approved in other class actions and are less than 0.3% of the total monetary recovery

available to the Class. See, e.g., In re Asacol Antitrust Litig., 2017 WL 11475275, at *4 (D.

Mass. Dec. 7, 2017) (approving service awards of $100,000 each for five named

plaintiffs); In re Flonase Antitrust Litig., 951 F. Supp. 2d at 751 (awarding incentive

awards of $50,000 and $40,000); Brotherton v. Cleveland, 141 F. Supp. 2d 907, 914 (S.D.

Ohio 2001) (awarding $50,000 incentive award to named plaintiff who “has been

instrumental in bringing this lawsuit forward” and “has performed numerous tasks in

association with this litigation”); McCoy v. Health Net, Inc., 569 F. Supp. 2d 448, 479–80




                                             32
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 33 of 37




(D.N.J. 2008) (awarding $60,000 incentive awards to each named plaintiff where “the

Class Representatives spent a significant amount of their own time . . . litigating these

cases for the benefit of the absent members of the settlement class. . .”).

       In other wage and hour class actions in the trucking industry specifically, courts

have awarded incentive awards in the range requested here. In Van Dusen v. Swift

Transportation Co., the court awarded “Service Awards to Named Plaintiffs in the

amount of $50,000 per Named Plaintiff as the reasonable value of the services provided

by each of the Named Plaintiffs to the Class Members in litigating and resolving this

Action.” D. Ariz. Civil Action No. 2:10-cv-00899, Dkt. No. 1158. In Browne v. P.A.M.

Transport, Inc., the court has granted preliminary approval of the parties’ proposed

settlement, including $50,000 incentive awards for each of three named plaintiffs (for a

total of $150,000). W.D. Ark. Civil Action No. 5:16-cv-5366, Dkt. Nos. 279, 282.

       The requested incentive awards here serve exactly the purposes for which they

are intended—rewarding the named plaintiffs for their tireless advocacy on behalf of

the class and recognizing the time they spent and the risks they took in undertaking

that effort—and all factors considered by courts favor approval of the requested

awards. Plaintiffs respectfully request that the incentive awards be approved.

III.   THE REQUESTED ATTORNEYS’ FEES AWARD IS FAIR AND
       REASONABLE, AND SUPPORTED BY APPLICABLE PRECEDENT.

       Plaintiffs have submitted a lengthy brief seeking an award of attorneys’ fees of

$9,240,000 and expenses of up to $225,000, including the costs of settlement

administration. See Pls.’ Prelim. Pet. For Attys.’ Fees and Costs, ECF Dkt. No. 272.

Plaintiffs incorporate that brief by reference. Additionally, since the filing of the


                                             33
        Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 34 of 37




preliminary fee petition on November 23, 2020, Plaintiffs’ counsel have expended

approximately 205 additional hours. Accordingly, the lodestar multiplier has gone

down from 3.8 to 3.64. Schwab Aff. ¶¶ 28-29. Plaintiffs’ counsel expect that they will

spend significant additional time in settlement administration as well. For example,

Plaintiffs’ counsel expect to: continue to communicate with the Settlement

Administrator relating to the status of claims and payment; resolve potential issues

about additional claims; perform settlement calculations; and communicate with class

members, etc. This work is expected to take substantial additional time. Schwab Aff. ¶

30.

        One additional point bearing noting on Plaintiffs’ requested fee award. As set

forth in more detail in Plaintiffs’ Assented-To Motion for Supplemental Notice to

Certain Individuals in Settlement Class and for Preliminary Settlement Approval for

New Orientation Group, filed today, the parties seek approval of a settlement process to

afford an opportunity for 1,242 additional individuals to receive notice and an

opportunity to claim by the same method and for the same amounts as are to be

awarded to class members in the original notice group. Though the settlement for this

additional group involves payments of additional monies by Prime, separate from the

$28,000,000 settlement fund, and though the administration of the settlement will

involve significant additional work, Schwab Aff. ¶ 31, Plaintiffs’ counsel are not seeking

additional attorneys’ fees relating to the settlement for these 1,242 people.8


8        The parties have agreed that Plaintiffs’ counsel will not seek any additional attorneys’ fees or
costs (other than the costs of the third-party settlement administrator) relating to the settlement for these
additional individuals, as long as the settlement is finally approved for the new group without the need
for any appeal or any significant litigation beyond seeking and obtaining settlement approval. See


                                                     34
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 35 of 37




       Accordingly, and for the reasons set forth in Plaintiffs’ Preliminary Petition for

Attorneys’ Fees and Costs, Plaintiffs respectfully request that the Court approve

Plaintiffs’ request for attorneys’ fees.

                                         CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that this Court

grant final approval of the settlement. Specifically, Plaintiffs request that the Court

issue the Final Settlement Approval Order and Judgment attached to this motion as

Exhibit 1.


                                             Respectfully submitted,

                                              DOMINIC OLIVEIRA,
                                              on behalf of himself
                                              and all others similarly situated,

                                              By their attorneys,

                                               /s/ Hillary Schwab
                                              Hillary Schwab (BBO #666029)
                                              Brant Casavant (BBO #672614)
                                              Rachel Smit (BBO #688294)
                                              FAIR WORK, P.C.
                                              192 South Street, Suite 450
                                              Boston, MA 02111
                                              Tel. (617) 607-3261
                                              Fax. (617) 488-2261
                                              hillary@fairworklaw.com
                                              brant@fairworklaw.com
                                              rachel@fairworklaw.com




Addendum to Settlement Agreement and Release of Claims, Exhibit 1 to Plaintiffs’ Assented-To Motion
for Supplemental Notice to Certain Individuals in Settlement Class and for Preliminary Settlement
Approval for New Orientation Group, filed today.


                                                 35
      Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 36 of 37




                                   Andrew Schmidt, Esq.
                                          Admitted pro hac vice
                                   Andrew Schmidt, PLLC
                                   97 India St.
                                   Portland, ME 040101
                                   Tel. (207) 619-0320
                                   Fax. (207) 221-1029
                                   Andy@MaineWorkerJustice.com


                                   Virginia Stevens Crimmins, MO #53139
                                   Admitted pro hac vice
                                   Matthew R. Crimmins, MO #53138
                                   Admitted pro hac vice
                                   CRIMMINS LAW FIRM LLC
                                   214 S. Spring Street
                                   Independence, Missouri 64050
                                   (816) 974-7220 Telephone
                                   (855) 974-7020 Facsimile
                                   m.crimmins@crimminslawfirm.com
                                   v.crimmins@crimminslawfirm.com

                                   Garrett M. Hodes, MO #50221
                                   Admitted pro hac vice
                                   900 Westport Road, 2nd Floor
                                   HODES LAW FIRM, LLC
                                   Kansas City, Missouri 64111
                                   (816) 931-1718 Telephone
                                   (816) 994-6276 Facsimile
                                   garrett@hodeslawfirm.com

Dated: January 6, 2021




                                     36
       Case 1:15-cv-10603-PBS Document 279 Filed 01/06/21 Page 37 of 37




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                                         /s/ Hillary Schwab
                                                        Hillary Schwab




                                              37
